Citation Nr: 0911291	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Virginia Girald-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board denied the claim of service 
connection for vertigo.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter the Court), however, and in March 2008, the 
Veteran and VA filed a Joint Motion for Remand.  A March 2008 
Order of the Court then granted the joint motion, vacating 
the Board's decision and remanding the case for 
readjudication in compliance with the terms of the joint 
motion.

Per the instructions in the March 2008 Court remand and the 
March 2008 Joint Motion for Remand, a VA examination must be 
conducted to determine the etiology of the Veteran's vertigo, 
to include whether the vertigo is a symptom of Meniere's 
Disease.  Specifically, the examiner is requested to state 
whether vertigo and/or Meniere's Disease was incurred in 
service, is causally related to service, or was caused or 
aggravated by a service-connected disability.  

The Board notes that the issue of service connection for 
Meniere's Disease has not been previously adjudicated.  Thus, 
this must also be done on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records.  Additionally, the 
AMC ask the veteran about the existence 
of any outstanding private treatment 
records.  

2.  The AMC should schedule the Veteran 
for a VA examination before an 
appropriate medical practitioner to 
determine the nature and etiology of the 
Veteran's vertigo.  The examiner is 
requested to state whether the Veteran's 
vertigo is a symptom of Meniere's 
Disease.  

If so, the examiner is requested to state 
whether it is at least as likely as not 
that Meniere's Disease was incurred in 
service or is causally related to service 
or any incident therein (to include any 
in-service acoustic trauma) or was caused 
or aggravated by a service-connected 
disability.  

If not, the examiner is requested to 
state whether it is at least as like as 
not that the vertigo (or the disorder 
which the examiner has determined causes 
the vertigo) was incurred in service or 
is causally related to service or any 
incident therein (to include in-service 
acoustic trauma) or was caused or 
aggravated by a service-connected 
disability.  

3.  Thereafter, the AMC should review the 
claims file and adjudicate in a rating 
decision the issue of service connection 
for Meniere's Disease.  

4.  The AMC should also readjudicate the 
appellant's claim of service connection 
for vertigo, and if the appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


